Citation Nr: 0814118	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  02-03 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hyperacusis, also 
claimed as ear pain.

2.  Entitlement to service connection for major depression 
and anxiety, claimed as secondary to hyperacusis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran had active service from February 1987 to February 
1989, and from April 1990 to September 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2000, and March 2002, rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.  In February 2004, 
and December 2005, the Board remanded the claims for 
additional development.  

The veteran and his spouse testified before the undersigned 
at a Board hearing in Washington, D.C. in October 2005.  A 
transcript of that hearing has been associated with the 
claims folder.


FINDINGS OF FACT

1.  The veteran does not have hyperacusis that was caused or 
aggravated by his service, or a service-connected disability.  

2.  The veteran does not have major depression, or anxiety, 
that was caused or aggravated by his service, or a service-
connected disability.  


CONCLUSIONS OF LAW

1.  Hyperacusis was not incurred or aggravated as the result 
of service, or a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2007).  

2.  Major depression, and anxiety, were not incurred or 
aggravated as the result of service, or a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.310 
(2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran argues that he has hyperacusis, major depression, 
and anxiety, as a result of his service.  Specifically, he 
argues that he has hyperacusis as a result of a truck 
backfiring, and/or by a bicycle accident during service.  He 
further argues that he has major depression and anxiety, 
primarily as secondary to hyperacusis and/or (service-
connected) tinnitus.  

A review of the transcript of the veteran's hearing, held in 
October 2005, shows that he testified that he began 
experiencing ear pain after a vehicle backfired near him in 
1990, and that his ear pain was exacerbated by his fall from 
a bicycle in 1992.  

Service connection is currently in effect for tinnitus, and 
residuals of fracture, right wrist.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).  

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice connected disease, will be 
service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  
In the latter instance, the nonservice-connected disease or 
injury is said to have been aggravated by the service-
connected disease or injury.  38 C.F.R. § 3.310.  In cases of 
aggravation of a veteran's nonservice-connected disability by 
a service- connected disability, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation. 38 
C.F.R. § 3.322 (2007).  Additionally, 38 C.F.R. § 3.310, the 
regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision.  71 Fed. Reg. 52,744 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  Since VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.  

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease in question existed 
prior to service and was not aggravated by such service.  38 
U.S.C.A. §§ 1111, 1137 (West 2002 & Supp. 2005).  Only such 
conditions as are recorded in entrance examination reports 
are to be considered as "noted."  Crowe v. Brown, 7 Vet. 
App. 238, 245 (1994).

Service medical records from the veteran's first period of 
active duty (February 1987 to February 1989) include an 
entrance examination report, dated in November 1986, which 
shows that his psychiatric condition was clinically evaluated 
as normal.  In an accompanying "report of medical history," 
the veteran indicated that he did not have a history of any 
psychiatric symptoms.  Service medical records do not show 
any relevant treatment.  A November 1988 examination report 
shows that his "head, face, neck, and scalp," ears, drums, 
psychiatric condition, and neurological system, were all 
clinically evaluated as normal, providing evidence against 
this claim.   

Private treatment reports dated between the veteran's first 
and second periods of active duty, dated in February 1990, 
show treatment for complaints of ringing in the ears, with an 
impression noting tinnitus.   

Service medical records from the veteran's second period of 
active duty (which began in April 1990) include an entrance 
examination report, dated in February 1990, which shows that 
his psychiatric condition was clinically evaluated as normal.  
In an accompanying "report of medical history," the veteran 
indicated that he did not have a history of any psychiatric 
symptoms.  Service medical records show that in April 1990, 
he was treated for complaints of pain in his ears.  On 
examination, the ears were normal.  The assessment noted 
subjective ear pain with no significant pathology identified.  

Beginning in September 1992, he was treated for a fractured 
right scaphoid (wrist) after he fell off of a bicycle.  The 
right arm was casted, and in October 1992 the fracture was 
noted to be "clinically healed."  Dental records, dated in 
September 1992, note treatment for a fall off of a bicycle 
the day before at "after hours sick call," and that he had 
chipped teeth, with pain on eating.  It was noted that there 
were no problems with occlusion, but that there was a 
fracture at crown #5.  In March 1994, he was detained for DUI 
(driving under the influence of alcohol).  

The veteran's separation examination report from his second 
period of active duty, dated in August 1994, shows that his 
"head, face, neck, and scalp," ears, drums, psychiatric 
condition, and neurological system, were all clinically 
evaluated as normal.  The report notes a history of post-
traumatic tooth loss and scar on the chin.  In an 
accompanying "report of medical history," the veteran 
denied having had "ear, nose, or throat trouble," 
"depression or excessive worry," "periods of 
unconsciousness," or "nervous trouble of any sort."  He 
further indicated that he had never been a patient in a 
hospital, and that he did not have "any illness or injury 
other than those already noted."  Such facts are found to 
provide more evidence against these claims.       

As an initial matter, the Board finds that the veteran is not 
a credible historian.  Specifically, an October 2004 VA 
psychiatric examination report shows that the examiner 
determined that the veteran has "severe characterological 
problems, consistent with his manipulative presentation of 
psychiatric symptomatology."  The examiner further stated:  
"It is the opinion of this examiner that psychiatric 
symptoms presented and reported this date appear to be 
largely for the purpose of compensation seeking."  This 
report also notes "symptom fabrication."  

In addition, VA neuropsychiatric consultation reports, dated 
in May and June of 2006, note that MMPI-2 (Minnesota 
Multiphasic Personality Inventory) test results "suggested 
at least some exaggeration of symptomatolgy."  

A statement from the Social Security Administration (SSA), 
dated in March 2001, shows that the SSA determined that his 
allegations were not credible and not consistent with the 
medical and other evidence of record, and that the judge 
stated that he "believes that the claimant has exaggerated 
his complaints of debilitating (ear) pain and limitations" 
(it appears that the SSA subsequently granted disability 
benefits in 2006).  

Finally, a review of the claims files shows that he has 
repeatedly represented to health care professionals that his 
inservice bicycle accident was so severe that he sustained a 
loss of consciousness, or, in the alternative, that he was 
involved in an explosion.  See e.g., September 2000 report 
from M.A.O., F.A.C.S. (noting that the veteran reported 
having a concussion during service); December 2005 report 
from V.J.D., Psy.D. (noting, "He reported that he was 
involved in an explosion which left him with tinnitus and 
hyperacusis."); May 2006 VA progress note (noting "a brief 
LOC (loss of consciousness) in 1992").  However, in other 
medical reports, he has denied losing consciousness.  See VA 
neuropsychiatric consultation reports, dated in May and June 
of 2006.  In fact, the service medical records indicate that 
he was treated at an "after-hours sick call" after his 
bicycle accident, and the only residuals shown were a 
fractured right wrist and a chipped tooth.  The service 
medical records contain absolutely no mention of an 
explosion, or a concussion, or loss of consciousness, 
secondary to his bicycle accident, and in his "reports of 
medical history" he denied any "periods of 
unconsciousness."  

In summary, the veteran's assertions are uncorroborated or 
contradicted by service records and service medical records 
to such a degree that the Board finds that he is not a 
credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 
19-20 (1991); Cohen v. Brown, 10 Vet. App. 128, 146 (1997).  
Simply stated, the Board finds that the veteran is not 
credible.

With regard to the claim for hyperacusis, the veteran's 
service medical records show that in April 1990, he sought 
treatment for complaints of pain in both ears with loud 
noise.  Specifically, he complained of pain when he was 
"sounding off" in formation.  He also reported some 
tinnitus, but denied hearing loss.  The assessment was 
subjective ear pain, and noted that no significant pathology 
was identified.  The veteran's separation examination report 
from his second period of active duty, dated in August 1994, 
shows that his ears, drums, and neurological system, were all 
clinically evaluated as normal.  In an accompanying "report 
of medical history," the veteran denied having had "ear, 
nose, or throat trouble."  

The claims files include service medical records completed in 
association with National Guard duty which post-date the 
veteran's active duty.  The evidence includes an October 1997 
report in which he claimed that he had "ear problems due to 
noise exposure."  

As for the post-service medical evidence (other that National 
Guard service medical records), it consists of VA and non-VA 
reports, dated between 1997 and 2007.  This evidence shows 
that between 1997 and 1998, he sought treatment for ear 
symptoms that included tinnitus, and a clogged right ear, 
with impressions of OM (otitis media), and impacted cerumen.  

Overall, since that time he has received treatment for 
complaints of tinnitus and hyperacusis, and he has also 
occasionally complained of such symptoms as vertigo, 
dizziness, and nausea.  

An October 1999 VA audiological consultation report notes 
normal auditory brainstem response, electrocochleography, and 
electronystagmorgraphy results, and that audiometric and 
balance testing was within normal limits.  VA audiological 
consultation reports, dated between 2005 and 2006, indicate 
that hearing aids were issued in January 2005, that the 
veteran was participating in a tinnitus retraining program, 
and repeatedly note that he had normal hearing sensitivity, 
bilaterally.  A December 2006 VA audiological consultation 
report states, "He reports he is bothered by loud noise, 
although the original testing did not show any tolerance 
problems."  

Once again, such facts provide only more evidence against 
this claim, undermining all claims to the VA to the point 
that it is not clear that the veteran actually has tinnitus. 

An October 1999 report from G.D.G., M.D., contains 
impressions noting normal auditory acuity, and otalgia, 
right, idiopathic.  The Board notes that "idiopathic" means 
of unknown causation.  Lanthan v. Brown, 7 Vet. App. 359, 361 
(1995).  

A report from B.F.O. & Associates, dated in September 2000, 
notes normal tympanogram results and acoustic reflexes within 
normal limits except at 4,000 Hz, on the right, with negative 
decay, bilaterally.  

A VA ear disease examination report, dated in October 2004, 
shows that the veteran complained of tinnitus and hyperacusis 
since a truck backfired near him during service.  The report 
notes that the tympanic membranes were within normal limits, 
and that there was no evidence of infection, peripheral 
vestibular disorder, or Meniere's disease, and that there 
were no complications of ear disease present.  The examiner 
noted that the veteran's complaints of tinnitus and 
hyperacusis were subjective in nature, and that his complaint 
was "not likely related to his description of the military 
noise exposure, since he states that he was close to a truck 
backfiring right before the problem arose."  The examiner 
concluded, "There is no ear disease or ear condition 
present, thus, it cannot have been caused or aggravated by 
military service."  

Such a report provides more evidence against this claim. 

A VA audio examination report, dated in October 2004, notes 
that all hearing tests dated between 1990 and 1994 showed 
normal hearing.  The diagnosis was "tinnitus based on the 
veteran's subjective complaint."

The claim of service connection for tinnitus was based on the 
veteran's subjective complaints only.  As the veteran's 
subjective complaints have been put into question, the basis 
of the grant of service connection for tinnitus is in 
question.       

A VA psychiatric examination report, dated in October 2004, 
notes that the veteran appeared to be consistently 
overstating his symptomatology, symptom exaggeration, and 
manipulative presentation.  The examiner stated, "[I]t is 
the opinion of this examiner that claims regarding tinnitus 
and hyperacusis are exaggerated as well.  

A December 2006 VA audiologic evaluation report notes that 
the veteran had normal hearing, and that he complained that 
"he is bothered by loud noise although original testing did 
not show any tolerance problems."  

A VA audio examination report, dated in December 2006, shows 
that on examination, hearing was within normal limits.  
Tympanometry indicated normal ear drum mobility and middle 
ear air pressure, bilaterally.   Acoustic reflexes could not 
be obtained "so as not to exacerbate the hyperacusic 
condition."  The examiner concluded that the veteran's 
tinnitus and hyperacusis were at least as likely as not 
military-related conditions.  An accompanying audiogram notes 
tinnitus and hyperacusis.  However, it is important to note 
that this finding was clearly based on subjective complaints 
only, undermining the findings in light of extensive evidence 
undermining the subjective complaints. 

A statement from the veteran's spouse, dated in February 
2006, shows that she asserts that she has known the veteran 
since June 1996, and that he has psychiatric symptoms, that 
he is sensitive to noise, and that he has ear pain.  

The veteran has repeatedly complained of sensitivity to loud 
noises, and ear pain, and the claims files contain a number 
of notations of hyperacusis.  However, as the October 2004 VA 
ear disease examiner stated, the veteran's complaints are 
subjective in nature, and as previously discussed, and the 
Board has determined that he is not credible.  In addition, 
there is no competent evidence which associates hyperacusis 
with ear pathology or an ear disease, to include tinnitus.  
In this regard, the evidence is insufficient to show that the 
veteran has an underlying associated pathology or disease 
process.  Without pathology to which sensitivity to 
hyperacusis can be attributed, there is no basis to find that 
there is a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

With regard to the claim for major depression and anxiety, in 
addition to the previously discussed service medical records, 
the evidence includes the following:

Service medical records completed in association with 
National Guard duty which post-date the veteran's active 
duty, include a "report of medical history," dated in 
February 1999, which shows that the veteran denied having a 
history of head injury, "depression or excessive worry," 
"periods of unconsciousness," or "nervous trouble of any 
sort."  

As for the post-service medical evidence (other that National 
Guard service medical records), it consists of VA and non-VA 
reports, dated between 1997 and 2007.  This evidence shows 
that between 1997 and 1998, he began receiving treatment for 
psychiatric symptoms that included depression and anxiety.  
The diagnoses included cyclothymia, alcohol abuse (in 
remission), and major depression.  The veteran has 
essentially received ongoing treatment for complaints of 
tinnitus, hyperacusis, and psychiatric symptoms since that 
time.  

A September 2000 report from a private physician notes 
insomnia due to tinnitus, and states that tinnitus is 
reasonably possible cause of insomnia, depression, and 
hyperacusis.  

A decision of the Social Security Administration (SSA), dated 
in March 2001, indicates that the veteran's claim was denied.  
The decision notes that he had bilateral tinnitus, a major 
depressive disorder, and a personality disorder.  A notice 
from the SSA, dated in October 2006, indicates that the 
veteran was disabled as of July 2004 because of major 
depression.  In addition, a statement from the Office of 
Personnel Management, dated in November 2006, indicates that 
the veteran's application for disability retirement had been 
approved.  

An April 2001 report from a private health care provider 
notes that the veteran was being treated for tinnitus, that 
patients with tinnitus and hyperacusis have difficultly 
concentrating in most situations, and that the veteran was 
enrolled in a tinnitus retraining program.  

The claims files include a number of reports from L.K.H., 
M.D., (to include reports completed by G.C., a registered 
nurse), dated in 2003.  These reports show treatment for 
psychiatric symptoms.  A May 2003 report states, "[The 
veteran] reports that his problems seem to have surfaced 
following the fact that he was placed on administrative leave 
from his job of 5 months as a mail handler with the U.S. 
Postal Service.  This occurred in February 2002."  The 
report indicates that he had failed to notify his employer of 
a conviction for underage drinking in 1983.  He also claimed 
to have anxiety secondary to tinnitus, and stated that at age 
17 or 18 that he had had a nervous breakdown, that he had 
been medicated for six months, and that he had recovered 
after about nine months or more.  The Axis I diagnoses were 
major depressive disorder, rule out adjustment disorder, and 
history of alcohol abuse.  

A VA psychiatric examination report, dated in October 2004, 
notes that the veteran reported that he had had tinnitus and 
hyperacusis ever since a truck backfired in April of 1990 
during service.  The veteran stated that his drinking 
worsened after an inservice bicycle accident, and that he had 
depression and poor concentration.  He gave a preservice 
history of treatment for psychiatric symptoms, with symptoms 
that included depression, and stated that he was given 
antidepressant medication for about one year.  He further 
stated that his first post-service treatment for psychiatric 
symptoms was about "a year or two after discharge."  The 
report contains notations that the veteran was "unclear and 
inconsistent," that he contradicted himself, and indicates 
that he misrepresented the severity of his bicycle accident 
injuries.  The Axis I diagnoses were substance-induced mood 
disorder, and alcohol dependence, by history, with current 
usage unknown.  The Axis II diagnosis was personality 
disorder NOS (not otherwise specified), antisocial and 
histrionic features.  

A psychological evaluation report from K.J.S., a 
psychologist, dated in July 2005, contains an Axis I 
diagnosis of major depressive disorder.  

VA progress notes, dated between 2000 and 2008, contain a 
number of notations from a physician (hereinafter "Dr. K") 
which show that she indicated that the veteran had a mood 
disorder due to his medical conditions (i.e., tinnitus and 
hyperacusis).  This evidence shows that she also diagnosed 
him with major depression.  VA neuropsychiatric consultation 
reports, dated in May and June of 2006, indicate that test 
results were consistent with the July 2005 report of Dr. 
K.J.S., and note mild attentional difficulties related to 
depressive symtomatology, with an Axis I diagnosis of 
depressive disorder, and an Axis II diagnosis of rule out 
avoidant personality disorder.  

A VA psychiatric examination report, dated in December 2006, 
contains Axis I diagnoses of depressive disorder NOS, and 
alcohol dependence in sustained full remission, and an Axis 
II diagnosis of personality disorder NOS.  The examiner noted 
that the veteran reported a lengthy history of tinnitus and 
hyperacusis resulting from a truck backfiring during service, 
and that he reported having had depression and anxiety since 
that time.  The examiner concluded that it could not be 
stated that his depressive disorder is at least as likely as 
not due to his medical conditions (tinnitus and hyeracusis).  
The examiner further stated, "It is unclear how Dr. K. 
causally related the veteran's depression to his current 
medical concerns, especially when considering the veteran's 
reported history of depressive symptoms as a child and his 
lengthy history of alcohol abuse that likely impacted the 
intensity of the veteran's depressive symptoms over the past 
12 years.  In addition, there is no medical, scientific or 
research evidence to support the contention that these 
conditions cause psychiatric conditions."  The examiner 
concluded that the veteran's depression predated military 
service, and that it had been exacerbated by chronic alcohol 
use.    

Such a report provides more evidence against this claim. 

The Board first notes that the veteran's entrance examination 
reports for both periods of active duty show that his 
psychiatric condition was clinically evaluated as normal, and 
that there were no other indications of a psychiatric 
disorder.  Given the foregoing, the veteran is entitled to a 
presumption of soundness at service entrance.  Therefore, the 
Board must determine whether the presumption of soundness is 
rebutted by clear and unmistakable evidence.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. 
App. 116 (2003); VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 
(2004).  

Determination of the existence of a pre-existing condition 
may be supported by contemporaneous evidence, or recorded 
history in the record, which provides a sufficient factual 
predicate to support a medical opinion, see Miller v. West, 
11 Vet. App. 345, 348 (1998), or a later medical opinion 
based upon statements made by the veteran about the pre- 
service history of his/her condition.  Harris v. West, 203 
F.3d. 1347 (Fed. Cir. 2000).  

In this case, there are no preservice records of psychiatric 
treatment in the record.  However, the veteran has reported 
that he received psychiatric treatment prior to service in 
substantial detail.  Specifically, he has reported to 
physicians that he had a conviction for underage drinking in 
1983 (prior to service), that he had had a "nervous 
breakdown" at age 17 or 18, that he was treated for 
obsessive-compulsive disorder in 1985, and that he was 
medicated for control of his symptoms for between six months 
to a year.  See 1997 ICGC reports; 2003 reports from L.K.H., 
M.D.; October 2004 VA psychiatric examination report.  He is 
competent to report that he underwent such treatment.  
Miller; Harris.  In addition, the December 2006 VA 
psychiatric examination report shows that the examiner 
determined that the veteran's depression predated his 
military service.  Under the circumstances, the Board finds 
that there is clear and unmistakable evidence to rebut the 
presumption of soundness.  Id.; VAOPGCPREC 3-2003, 69 Fed. 
Reg. 25178 (2004).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2007).  The Court has 
recently held that the presumption of soundness may only be 
rebutted where there is clear and unmistakable evidence that 
the condition both preexisted service and was not aggravated 
by service.  See Cotant v. Principi, 17 Vet. App. 116 (2003).  

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder pre-existed service, and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the disease.  
Id.  

The Board finds that the claim must be denied.  The veteran's 
service medical reports do not show treatment for psychiatric 
symptoms, or a diagnosis of, a psychiatric condition.  The 
veteran's examination reports all show that his psychiatric 
condition was clinically evaluated as normal.  Given the 
foregoing, the evidence is insufficient to show that an 
acquired psychiatric condition underwent an increase in 
severity during service.  Id.  In this regard, the earliest 
post-service evidence of treatment for psychiatric symptoms 
is dated in 1997, about three years after separation from 
service.  Furthermore, there is no competent post-service 
medical evidence to show that the veteran has an acquired 
psychiatric disorder that is related to his service, to 
include on the basis of aggravation.  

Finally, the veteran is not credible, providing more evidence 
against his claims.  The facts of this case are so clear that 
the Board finds the veteran's statements actually provide 
evidence against his own claims, clearly indicating that the 
veteran is exaggerating his problems to obtain VA 
compensation to the point that it is very unclear that he 
actually has any of the disorders at issue.  Simply stated, 
the veteran can not be believed.  Therefore, health care 
providers who base their medical opinions on the veteran's 
subjective complaints are found to be entitled to very low 
probative weight. 

Based on the foregoing, the Board finds that there is clear 
and unmistakable evidence that the condition both preexisted 
service and was not aggravated by service, and that service 
connection for major depression and anxiety is therefore not 
warranted.  

The veteran's primary argument is that he has major 
depression and anxiety due to his tinnitus, and/or 
hyperacusis, and that service connection is warranted on a 
secondary basis.  The Board finds that this claim also must 
be denied.  To the extent that a claim has been presented as 
secondary to hyperacusis, the Board has determined that 
service connection is not warranted for this condition, 
supra.  To the extent that a claim has been presented as 
secondary to tinnitus, the Board considers the December 2006 
VA psychiatric examination report as highly probative 
evidence which shows that the veteran does not have an 
acquired psychiatric disorder that is related to tinnitus.  
The December 2006 examiner noted that the veteran had a 
psychiatric condition that preexisted his service, and the 
examiner essentially concluded that the veteran's depressive 
disorder was not at least as likely as not due to his medical 
conditions (tinnitus and hyeracusis).  The December 2006 
opinion is supported by a detailed rationale.  The Board 
further points out that the December 2006 opinion is 
supported by the October 2004 VA psychiatric examiner's 
opinion, which noted, "There is no evidence to suggest that 
the veteran is suffering a severe mood disorder as a result 
of tinnitus or hyperacusis, but it is most likely that any 
mood disorder is secondary to chronic alcohol dependence and 
abuse, and is therefore substance induced."  These two 
opinions are the only competent opinions of record which are 
based on a review of the veteran's C-file.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion); Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  
In summary, the evidence is insufficient to show that the 
veteran's major depression with anxiety was caused or 
aggravated by a service-connected disability.  The Board 
therefore finds that the preponderance of the evidence is 
against the claim, and that the claim must be denied.  

In reaching this decision, the Board has considered the 
September 2000 report from a private physician.  The Board 
has also considered Dr. K's opinions, which relate 
depression, or a mood disorder, to the veteran's tinnitus.  
However, none of these opinions are shown to have been based 
on a review of the veteran's claims files, or any other 
detailed and reliable medical history, none of them cite to 
any clinical findings during service, or thereafter, and none 
of them discuss the existence of a pre-existing psychiatric 
disorder.  In addition, a May 2006 VA progress note written 
by Dr. K notes that the veteran has sustained a brief loss of 
consciousness in 1992, and as previously stated, no such 
injury is shown during service, and the veteran has been 
determined not to be a credible historian.  Finally, Dr. K's 
opinions relating to the veteran's psychiatric symptoms were 
discussed by the October 2004 and December 2006 VA examiners, 
both of whom rejected her conclusions.  Accordingly, this 
evidence is afforded little probative value, and does not 
warrant a grant of the claim on any basis.  

To the extent that the veteran is shown to have a personality 
disorder, personality disorders are not diseases or injuries 
in the meaning of applicable legislation for disability 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2007); 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno v. Principi, 
3 Vet. App. 439 (1992).  

As a final matter, the Board has considered a number of 
articles submitted by the veteran.  This evidence includes 
articles which state that hyperacusis may exist without 
concurrent hearing loss, that it may coexist with tinnitus, 
and that its onset often is associated with loud noise, or a 
blow to the head.  However, these articles are more general 
in nature than the medical opinions of record, which are 
shown to have been based on a review of the veteran's claims 
files, and they therefore do not provide a sufficient basis 
to find that there is a causal relationship between the 
veteran's service, or a service-connected disability, and 
either of the claimed conditions.  See e.g. Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  

With respect to the veteran's own contentions, and the 
statement from the veteran's wife, dated in February 2006, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The Board has determined that the veteran is not credible.  
In addition, his assertions that he has hyperacusis, as well 
as an acquired psychiatric disorder, due to service, or 
another medical condition, are not contentions capable of lay 
diagnosis.  See Espiritu; Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007).    

In summary, the veteran has been determined not to be a 
credible historian, and the service medical records, in 
conjunction with the post-service medical record, outweigh 
the veteran's contentions that the claimed disorders are 
related to his service, or a service-connected disability.  

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In letters, dated in March 2001, March 2004, and 
January, May and November of 2006, the veteran was notified 
of the information and evidence needed to substantiate and 
complete the claims.  

The March 2001 VCAA notice may not have complied with the 
duty to assist, as interpreted by the Court in Pelegrini, and 
the subsequent notices did not comply with the requirement 
that the notice must precede the adjudication.  However, any 
defect with respect to the timing of the VCAA notices in this 
case was nonprejudicial.  There is no indication that the 
outcome of the claims have been affected, as all evidence 
received has been considered by the RO.  The veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim, as he has been afforded the 
opportunity to submit additional argument and evidence, which 
he has done, and he addressed the issues at a hearing before 
the Board in October 2005.  For these reasons, the timing of 
the VCAA notices was not prejudicial.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service medical records, as well as VA and no-VA 
medical records, and SSA records.  The veteran has been 
afforded examinations, and etiological opinions have been 
obtained.  The Board therefore concludes that decisions on 
the merits at this time do not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004). 

ORDER

Service connection for hyperacusis, also claimed as ear pain, 
is denied.  

Service connection for major depression and anxiety, claimed 
as secondary to hyperacusis, on a direct or secondary basis 
is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


